EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to make the title more descriptive and to correct minor antecedent basis issues in the claims as follows: 
Change the title to the following: Locating and Isolating Grid Faults utilizing a Fast Close-Open Operation. 
 	In claim 1, line 12, change “switches” to ‘sectionalizing switches’.
In claim 1, line 20, change “switch” to ‘sectionalizing switch’.
In claim 3, line 5, change “switch” to ‘sectionalizing switch’.
In claim 5, line 3, change “switch” to ‘sectionalizing switch’.
In claim 5, line 5, change “switch” to ‘sectionalizing switch’.
In claim 5, line 6, change “switch to” to ‘sectionalizing switch to’.
In claim 5, line 6, change “the switch” to ‘the sectionalizing switch’.
In claim 5, line 8, change “switch” to ‘sectionalizing switch’.
In claim 5, line 9, change “switch” to ‘sectionalizing switch’.
In claim 5, line 10, change “switch” to ‘sectionalizing switch’.
In claim 6, line 1, change “switch” to ‘sectionalizing switch’.
In claim 6, line 3, change “switch” to ‘sectionalizing switch’.
In claim 6, line 4, change “switch” to ‘sectionalizing switch’.

In claim 13, line 14, change “switch” to ‘sectionalizing switch’.
In claim 13, line 19, change “switches” to ‘sectionalizing switches’.
In claim 19, line 4, change “switch” to ‘sectionalizing switch’.
In claim 19, line 5, change “switch” to ‘sectionalizing switch’.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/7/20 has been considered by the examiner.
Allowable Subject Matter
 	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: It has been known in the prior art for a long time to use pulse counting sectionalizers (see Links (US 2,573,459)). It has also been known for sectionalizers to count fault current pulses and load current pulses. However, 
 	with respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, setting an armed state by any of the sectionalizing switches which detect a fault condition, where switches in the armed state count subsequent pulses as fault pulses. 

	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (New Feeder Automation Scheme using VIT Reclosers and VIT Sectionalizers) discloses locating and isolating a feeder fault. Witte (US 2014/0277804) discloses a prior art reclosers. Montenegro (US 2010/0296215) and Opfer (US 2008/0024142) disclose prior art circuit testing closer. Moran (US 5,097,380), Stewart (US 4,758,919) and Lincks (US 2,573,459) disclose prior art sectionalizers. Puccinelli (US 4,644,438) discloses a prior art circuit breaker.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839